

Exhibit 10.1
 
LOAN SALE AGREEMENT
 
BY AND BETWEEN
 
FEDERAL DEPOSIT INSURANCE CORPORATION,
AS RECEIVER FOR HOME NATIONAL BANK, BLACKWELL,
OKLAHOMA
 
AND
 
ENTERPRISE BANK & TRUST, ST. LOUIS, MISSOURI
 

Federal Deposit Insurance Corporation   Loan Pool Numbers(s):           Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Article I
Definitions
  1.       Definitions 1   Article II Purchase and Sale of Loans   2.1. Terms
and Conditions of Sale 7 2.2. Closing and Payment of Purchase Price 7 2.3.
Allocation of Payments Made on Loans 8 2.4. Adjustments to Purchase Price;
Offsets Against Deposits 8 2.5. Rebates and Refunds 9 2.6. Interest Conveyed 9
2.7.   Retained Claims and Release 9 2.8. Taxes 9 2.9. Loans Made After the Date
of the Information Package 10   Article III Transfer of Loan(s), Collateral
Documents and Servicing   3.1. Delivery of Documents 10 3.2. Recordation of
Documents 13 3.3. Transfer of Servicing 13   Article IV Representation and
Warranties of Buyer   4.1. Buyer's Authorization 14 4.2. Compliance with Law 14
4.3. Execution and Enforceability 14 4.4. Representations Remain True 14  
Article V Covenants, Duties and Obligations of Buyer    5.1. Servicing of Loans
14 5.2. Disbursements of Principal 15 5.3. Collection Agency/Contingency Fee
Agreements 15 5.4. Insured or Guaranteed Loans 15 5.5. Buyer's Due Diligence 15
5.6. Reporting to or for the Applicable Taxing Authorities 16


Federal Deposit Insurance Corporation i Loan Pool Numbers(s):           Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04


--------------------------------------------------------------------------------




5.7.       Loans in Litigation 16 5.8. Loans in Bankruptcy 17 5.9. Loan Related
Insurance 17 5.10. Loans with Escrow Accounts 17 5.11. Loans in which Seller was
the Lead Lender in a Participated Loan 18 5.12. Contracts for Deed 18 5.13.
Leases 18 5.14. Files and Records 18 5.15. Reimbursement for Use of Seller's
Employees 18 5.16. Notice to Borrowers 19 5.17. Notice of Claim 19 5.18.
Reserved 19 5.19. Prior Servicer Information 19 5.20. Release of Seller 19 5.21.
  Indemnification 20 5.22. Borrower as Buyer 20   Article VI Loans Sold "As Is"
and Without Recourse   6.1. Loans Sold "As Is" 20 6.2. No Warranties or
Representations with Respect to Escrow Accounts 21 6.3. No Warranties or
Representations as to Amounts of Unfunded Principal 21 6.4. Disclaimer Regarding
Calculation or Adjustment of Interest on any Loan 21 6.5. No Warranties or
Representations with Regard to Due Diligence Data 21 6.6. Buyer's Waiver of
Cause of Action  21 6.7. Intervening or Missing Assignments 21 6.8. No
Warranties or Representations as to Documents 21   Article VII   Reserved  
Article VIII Notices 8.1. Notices 22 8.2. Reserved 22 8.3. All Other Notices 22


Federal Deposit Insurance Corporation ii Loan Pool Numbers(s):           Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04


--------------------------------------------------------------------------------




Article IX Condition Precedent   9.1. Failure to Close 23   Article X
Miscellaneous Provisions   10.1.       Severability 23 10.2. Construction 23
10.3. Survival 23 10.4. Governing Law 23 10.5. Cost, Fees and Expenses 23 10.6.
  Nonwaiver, Amendment and Assignment 23 10.7. Drafting Presumption 24 10.8.
Controlling Agreement 24 10.9. Venue 24 10.10. Counterparts 24 10.11. Waiver of
Jury Trial 24   Attachments   Attachment "A"--Schedule of Loans A-1 Attachment
"B"--Not Applicable Attachment "C"--Bill of Sale C-1 Attachment "D"--Assignment
and Assumption of Interests and Obligations D-1 Attachment "E"--Assignment and
Lost Instrument Affidavit E-1 Attachment "F"--Affidavit and Assignment of Claim
F-1 Attachment "G"--Limited Power of Attorney G-1 Attachment “H”-- Shared-Loss
Agreements H-1


Federal Deposit Insurance Corporation iii Loan Pool Numbers(s):           Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04


--------------------------------------------------------------------------------



LOAN SALE AGREEMENT
 
LOAN POOL NUMBER(S): Pool “A”
 
     THIS AGREEMENT, entered into as of the 9th day of July, 2010, by and
between the Federal Deposit Insurance Corporation (the "FDIC"), as Receiver of
Home National Bank, Blackwell, Oklahoma ("Seller"), and Enterprise Bank & Trust,
St. Louis, Missouri ("Buyer"), sets forth the terms and conditions whereby
Seller agrees to sell and Buyer agrees to purchase all those Loans set forth in
the attached Schedule of Loans for the consideration herein stated.
 
     NOW THEREFORE, Seller and Buyer agree and represent as follows:
 
Article I
Definitions
 
     For purposes of this Agreement the following terms shall have the meanings
indicated:
 
     "Accounting Records" means the general ledger and supporting subsidiary
ledgers and schedules.
 
     "Advances" means the sum of all unreimbursed amounts advanced by or on
behalf of the Failed Bank, Seller or Buyer for the benefit of a Borrower or a
third-party advanced to meet required scheduled payments, or to protect the
Noteholder's lien position or the Collateral, including payment of ad valorem
taxes and hazard and forced placed insurance as permitted by the terms of any
Loan sold hereunder. Advances do not include Disbursements of Principal or
Corporate Advances.
 
     "Affidavit and Assignment of Claim" means an Affidavit and Assignment of
Claim in the form of Attachment "F" to this Agreement.
 
     "Agreement" means this Loan Sale Agreement and the Attachments hereto.
 
     "Assignment and Assumption of Interests and Obligations" means an
Assignment and Assumption of Interests and Obligations in the form of Attachment
"D" to this Agreement.
 
     "Assignment and Lost Instrument Affidavit" means an Assignment and Lost
Instrument Affidavit in the form of Attachment "E" to this Agreement.
 
     "Attachment" means any of the attachments to this Agreement.
 
     "Bank Closing Date" means the close of business of the Failed Bank on the
date on which the Chartering Authority closed such institution.
 

Federal Deposit Insurance Corporation 1 Loan Pool Numbers(s):           Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04


--------------------------------------------------------------------------------



     "Bid" means the offer to purchase one or more Loan Pool(s) that was
submitted by Buyer and accepted by Seller.
 
     "Bid Award Date" means the date the Bid Confirmation Letter is sent to
Buyer by Seller.
 
     "Bid Confirmation Letter" means the letter sent to Buyer by Seller
confirming acceptance of a Bid submitted by Buyer.
 
     "Bid Instructions" means the document under such title provided to bidders
and potential bidders.
 
     "Bid Percentage" means Buyer's offer, expressed as a percentage of Book
Value, to purchase a Loan Pool.
 
     "Bill of Sale" means a Bill of Sale in the form of Attachment "C" to this
Agreement.
 
     "Book Value" means a Loan's unpaid principal balance as stated on the
Accounting Records of the Failed Bank as of Bank Closing Date and adjusted by
(i) subtracting payments of principal received by Seller or its predecessor on
or before the Calculation Date (including any adjustments made as a result of a
foreclosure sale on or before the Calculation Date as to which the Redemption
Period, if any, expired on or before the Calculation Date), (ii) adding
Disbursements of Principal made by Seller or its predecessor on or before the
Calculation Date, and (iii) adding back any principal previously charged or
written off by the Failed Bank subsequent to the date of the Information
Package. Book Value for pre-computed interest Loans shall include, in addition,
the amount of outstanding earned and unearned interest for such Loans. The Book
Value shall not include any general or specific reserves on the Accounting
Records of the Failed Bank.
 
     "Borrower" means any obligor, guarantor or surety of any Loan or any other
party liable for the performance of obligations associated with any Loan.
 
     "Business Day" means any day other than a Saturday, Sunday or federal legal
holiday.
 
     "Calculation Date" means Bank Closing Date, which date shall be used to
calculate the Purchase Price. For each Loan in Loan Pools serviced by others,
"Calculation Date" means the date of the most recent remittance report prior to
the Loan Sale Closing Date.
 
     "Chartering Authority" means (i) with respect to a national bank, the
Office of the Comptroller of the Currency, (ii) with respect to a federal
savings association or savings bank, the Office of Thrift Supervision, (iii)
with respect to a bank or savings institution chartered by a state, the agency
of such state charged with primary responsibility for regulating and/or closing
banks or savings institutions, as the case may be, (iv) the Corporation in
accordance with 12 U.S.C. Section 1821(c), with regard to self appointment, or
(v) the appropriate federal banking agency in accordance with 12 U.S.C.
1821(c)(9).
 

Federal Deposit Insurance Corporation 2 Loan Pool Numbers(s):           Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04


--------------------------------------------------------------------------------



     "Closing" means the simultaneous delivery by Seller and Buyer of documents
and funds and the performance of the other acts herein provided to be performed
on the Loan Sale Closing Date in order to effect the consummation of the Loan
Sale.
 
     "Collateral" means any and all collateral securing a Loan, including
without limitation, any accounts receivable, inventory, property of any kind,
whether real or personal (including but not limited to equipment and other
physical assets), and any contract and other rights and interests of a Borrower
pledged pursuant to or otherwise subject to any Collateral Document.
 
     "Collateral Document" means each deed of trust, mortgage, assignment of
production, security agreement, assignment of security interest, personal
guaranty, corporate guaranty, letter of credit, pledge agreement, collateral
agreement, loan agreement or other agreement or document, whether an original or
copy or whether similar to or different from those enumerated, securing in any
manner the performance or payment by any Borrower of its obligations or the
obligations of any other Borrower under any Note evidencing a Loan.
 
     "Confidentiality Agreement" means the confidentiality agreement executed or
assented to by Buyer in anticipation of gaining access to the documents related
to the sale of the Loans.
 
     "Contract for Deed" means an executory contract with a third party to
convey real property.
 
     "Corporate Advances" means the payment of appraisal fees, broker opinion
fees, attorney fees and associated legal fees, foreclosure fees, trustee fees,
property inspection fees, property preservation and operating cost fees, tax
penalties, title policies, lien search fees or any other cost that can be
directly associated with the collection and servicing of a Note.
 
     "Corporation" means the Federal Deposit Insurance Corporation in its
corporate capacity.
 
     "Deconversion Date" means the date Loan servicing records are transferred
to the Buyer's system of record, which date shall be a Business Day not later
than ninety (90) calendar days after the Loan Sale Closing Date.
 
     "Deficiency Balance" means the remaining unpaid principal balance of any
Note purchased hereunder after crediting to it the proceeds of a foreclosure
sale which occurred on or before the Calculation Date, and for which the
Redemption Period, if any, expired on or before the Calculation Date.
 
     "Disbursement of Principal" means incremental funding of loan proceeds
under a Note, such as in the case of a revolving credit loan or a construction
loan.
 

Federal Deposit Insurance Corporation 3 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     "Failed Bank" means Home National Bank, Blackwell, Oklahoma.
 
     "Foreign Loan" means a Loan regarding which the Borrower or any of the
Collateral concerning the Loan is located in a country other than the United
States.
 
     "Foreign Jurisdiction" means any country, other than the United States, and
any subdivision or other jurisdiction of or in such other country in which a
Borrower or any Collateral is located.
 
     "Information Package" means the compilation of financial and other data
with respect to the Failed Bank entitled "Information Package" dated as of May
20, 2010, and any amendments or supplements thereto provided to the Buyer by the
Corporation.
 
     "Internal Revenue Code" means the Internal Revenue Code of 1986 of the
United States, as it may be amended from time to time.
 
     "Limited Power of Attorney" means the Limited Power of Attorney in the form
of Attachment “G” to this Agreement.
 
     "Loan(s)" means and includes: (a) any obligation evidenced by a Note or
other evidence of indebtedness; (b) all rights, powers, liens or security
interests of Seller in or under the Collateral Document(s); (c) any judgment
founded upon a note to the extent attributable thereto and any lien arising
therefrom; (d) any Contract for Deed and the real property which is subject to
such Contract for Deed; (e) any lease and the related leased property; (f) all
right, title and interest in and to any Deficiency Balance; and (g) any other
asset of whatever kind or type, all as identified on the attached Schedule of
Loans, including without limitation, all rights arising therefrom or appurtenant
thereto. Loan(s) include Other Real Estate.
 
     "Loan File" means (i) all Failed Bank documents pertaining to any Loan,
either copies or originals, that are in the possession of Seller excluding the
Note, renewals of the Note and Collateral Documents and (ii) any files with
respect to a Loan established and maintained by Seller's employee(s) or
contractor(s) responsible for the management of that Loan following the closing
of the Failed Bank, excluding Seller's internal memoranda and confidential
communications between Seller and its legal counsel. The Loan File does not
include other files maintained by other employees or agents of Seller, such as
Seller's legal counsel.
 
     "Loan Pool(s)" means one (or more) of the groups of Loans identified in the
Schedule of Loans set forth in Attachment "A" to this Agreement.
 
     "Loan Pool Combination" means a group of Loan Pools for which Buyer
submitted a Bid linking the purchase of the Loan Pools to one another.
 
     "Loan Sale" means the sale of Loans of the Failed Bank by Seller.
 

Federal Deposit Insurance Corporation 4 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     "Loan Sale Closing Date" means no later than 2:00PM CDT on a date that is
no later than July 14, 2010.
 
     "Mortgaged Property" means the land, fixtures and improvements, if any,
securing any Loan sold to Buyer under the terms and conditions of this
Agreement. Mortgaged Property does not include property repossessed or
foreclosed on or before the Calculation Date as to which the Redemption Period,
if any, expired on or before the Calculation Date.
 
     "Non-Foreign Loan" means any Loan which is not a Foreign Loan.
 
     "Non-Performing Loan(s)" means any Loan other than a Performing Loan.
 
     "Note" means each agreement, document and instrument evidencing a Loan,
including without limitation, each promissory note, loan agreement, shared
credit or participation agreement, inter-creditor agreement, letter of credit,
reimbursement agreement, draft, bankers' acceptance, transmission system
confirmation of transaction or other evidence of indebtedness of any kind
evidencing each Loan (including loan histories, affidavits, general collection
information, correspondence and comments pertaining to such obligation).
 
     "Noteholder" means the holder of a Note.
 
     Section 1.01 "Obligations" means all obligations and commitments of Seller
relating to a Loan and arising under and in accordance with the relevant Note(s)
or Collateral Documents relating thereto, including without limitation the
commitment to make advances of funds to or for the benefit of a Borrower.
 
     "Other Real Estate" means all interests in real estate (other than Bank
Premises and Fixtures) as identified on the Schedule of Loans set forth in
Attachment “A” hereto, including but not limited to mineral rights, leasehold
rights, condominium and cooperative interests, air rights and development rights
that are owned by the Failed Bank.
 
     "Participated Loan" means any Loan subject to a shared credit,
participation or similar inter-creditor agreement under which the Failed Bank
was lead or agent financial depository institution or otherwise managed the
credit or sold participations, or under which the Failed Bank was a
participating financial depository institution or purchased participations in a
credit managed by another.
 
     "Performing Loan" means any Loan for which the last payment of principal,
interest and any escrow amounts that is required to be paid by the terms of the
Note or Collateral Documents is less than sixty days past due (for matured
loans, less than thirty days past due) as of the Calculation Date as shown on
the Schedule of Loans attached hereto as Attachment "A," regardless of whether
such Loan is in a Loan Pool consisting primarily of Performing Loans or
consisting primarily of Non-Performing Loans.
 

Federal Deposit Insurance Corporation 5 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     "Property" means the real or personal property securing any Loan contained
in a Loan Pool.
 
     "Purchase Price" means, an amount equal to the sum of (i) the Book Value of
all Loans multiplied by the Bid Percentage of eighty-seven and one-half percent
(87.5%), plus (ii) Disbursements of Principal made by Seller that are not
included in the Book Value, plus (iii) any Advances made by the Failed Bank or
Seller, plus (iv) interest calculated on the Book Value and at the rate payable
for each Performing Loan (except those with pre-computed interest) from the
interest "paid-to date" to, but not including, the Loan Sale Closing Date. No
amount with respect to unpaid interest shall be due for Non-Performing Loans.
 
     "Purchaser Eligibility Certification" means the document under such title
provided to bidders and potential bidders as part of the Information Package and
executed by Buyer in connection with the Loan Sale.
 
     "Redemption Period" means the applicable state statutory time period, if
any, during which a foreclosed owner may buy back foreclosed real property from
the foreclosure sale purchaser. Not all states provide for a Redemption Period.
The length of a Redemption Period may vary among the states which do provide for
a Redemption Period. The law of the state in which the real property is located
is the applicable law in determining whether there is a Redemption Period and if
so, how long it is.
 
     "Related Party" means any party related to the Borrower in the manner
delineated in 26 U.S.C.A 267(b) and the regulations promulgated thereunder, as
such law and regulations may be amended from time to time.
 
     "Schedule of Loans" means the list of all Loans that are the subject of
this transaction appended to this Agreement as Attachment "A."
 
     "Settlement Date" means a date determined by Seller upon which final
adjustments will be made to the Purchase Price pursuant to Section 2.4 hereof.
Any Settlement Date determined by Seller shall be a Business Day not later than
one hundred eighty (180) calendar days after the Loan Sale Closing Date.
 
     "Shared-Loss Agreements" means the Single Family Shared-Loss Agreement and
the Commercial Shared-Loss Agreement attached hereto as Attachment "H."
 
     "Tax Certificate" means a certificate signed by the chief financial
officer, chief accounting officer or other executive officer with knowledge of
tax matters, or the general counsel, of Buyer certifying that under the
applicable laws of each relevant Foreign Jurisdiction and jurisdiction in which
Buyer, its lending or other relevant office or agents may be located, (i) no
Taxes are payable by Seller or Buyer, or if any such Taxes are payable,
certifying the type and amount of such taxes, the party responsible for the
payment thereof, the relevant taxing authority to which payment of such Taxes
must be made and the timing for such payment as required by applicable law, and
(ii) no Tax forms or other information reports are required of the Seller, or if
any such forms or reports are required, certifying the type of form, the
relevant taxing authority and the deadline for such form or other report.
 

Federal Deposit Insurance Corporation 6 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     "Taxes" means any taxes, assessments, levies, imposts, duties, deductions,
fees, withholdings or other charges of whatever nature, including interest and
penalties thereon, required to be paid to any taxing authority of or in any
Foreign Jurisdiction or any jurisdiction in which Buyer, its lending or other
relevant office or agents may be located under the applicable laws of such
Foreign Jurisdiction or other jurisdiction with respect to the sale and transfer
of the Loans, the Collateral Documents or the rights in the Collateral or the
assignment and assumption of Obligations thereunder, including without
limitation any withholding taxes payable by virtue of the sale of the Loans at a
discount from Book Value and any value-added taxes.
 
     "Transfer Documents" means the endorsements and allonges to Notes,
Assignment and Lost Instrument Affidavits (if applicable), assignments, deeds
and other documents of assignment, conveyance or transfer required under the
laws of any jurisdiction within the United States to evidence the transfer to
Buyer of the Loans, the Collateral Documents and Seller’s rights with respect to
the Loans and the Collateral. Transfer Documents do not include this Agreement,
the Bill of Sale, and the Assignment and Assumption of Interests and
Obligations.
 
     "Uniform Commercial Code" means the uniform law governing commercial
transactions as adopted by the State of New York.
 
Article II
Purchase and Sale of Loans
 
     2.1. Terms and Conditions of Sale. Seller agrees to sell, assign, transfer
and convey to Buyer, and Buyer agrees to purchase and accept from Seller, all
the right, title and interest of Seller, subject to the provisions of Section
3.3, as of the Bank Closing Date, in and to each Loan in the Loan Pool(s) on a
servicing-released basis, and all rights in the Property pursuant to the
Collateral Documents. Seller agrees to assign and Buyer agrees to assume all of
the Obligations of the Failed Bank or Seller under and with respect to all the
Notes and Collateral Documents. Such sale, assignment, transfer and conveyance
by Seller and the purchase, acceptance and assumption by Buyer shall occur at
and as of the Bank Closing Date, and shall be on the terms and subject to the
conditions set forth in this Agreement, including without limitation, the
payment by Buyer of the Purchase Price. Seller and Buyer agree that after the
Bank Closing Date, the Loans sold and purchased hereunder shall be subject to
the terms of the Shared-Loss Agreements attached hereto as Attachment “H.”
 
     2.2. Closing and Payment of Purchase Price. The Closing shall occur on the
Loan Sale Closing Date, and, at Seller's option, be either by mail or conducted
in person at a place designated by Seller. Buyer shall pay to Seller at the
Closing, by wire transfer of immediately available funds the amount of the
Purchase Price. Wire transfers shall be made to Seller's account in accordance
with such instructions as Seller shall notify to Buyer in writing on or prior to
the Loan Sale Closing Date.
 

Federal Deposit Insurance Corporation 7 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     2.3. Allocation of Payments Made on Loans. All payments received by Seller
on account of any of the Loans on or before the Calculation Date shall belong to
Seller. All payments received by Seller on account of the Loans after the
Calculation Date shall belong to Buyer. In the event that a check Seller has
received with respect to a Loan on or before the Calculation Date is dishonored
before or after the Calculation Date, an adjustment to the Purchase Price in
Seller's favor in the amount of the dishonored check shall be made within ten
(10) days of notification by Seller to Buyer that a check has been dishonored.
In the event Seller deposits a check received after the Calculation Date and
issues a check or other payment therefor to Buyer, Buyer shall bear the risk
that any such check will be dishonored and Buyer shall reimburse Seller within
ten (10) Business Days after receipt of notice by Seller to Buyer that such
check was dishonored.
 
     2.4. Adjustments to Purchase Price; Offsets Against Deposits.
 
          (a) On or before the Settlement Date, Seller shall provide Buyer with
a statement(s) setting forth adjustments to the Purchase Price that Buyer or
Seller discovers reflecting (1) any changes in the Book Value (i) because of
miscalculations, misapplied payments, unapplied payments, unrecorded
Disbursements of Principal disbursed on or before the Calculation Date, or other
accounting errors; or (ii) resulting from a final court decree, unappealable
regulatory enforcement order or other similar action of a legal or regulatory
nature effective on or before the Calculation Date; and (2) any unreimbursed
Advances or Disbursements of Principal disbursed after the Calculation Date that
were not previously included in the Purchase Price. No adjustment to Purchase
Price will be made for any changes resulting from any calculation or adjustment
of interest on any Loan as provided in Section 6.4 hereof. Any monies due Buyer
or Seller as a result of any adjustments made pursuant to Section 2.4(a)(1)
hereof will be calculated by multiplying the resulting net change in Book Value
by the Bid Percentage. Any monies due Seller as a result of any adjustments made
pursuant to Section 2.4(a)(2) will be equal to 100% of the aggregate amount of
payments not previously included in the Purchase Price. The total aggregate
amount owed to Seller shall be subtracted from the total aggregate amount owed
to Buyer. If the resulting amount is a positive number, Seller shall pay such
amount to Buyer, and if the resulting amount is a negative number, Buyer shall
pay such amount to Seller as if such number were a positive number. Any monies
due Buyer or Seller will be paid no later than ten (10) Business Days after the
Settlement Date. Buyer shall adjust its servicing records to reflect any changes
to the unpaid principal balance of any Loan made pursuant to this Section
2.4(a).
 
          (b) With respect to any Loan, Seller reserves the right to permit or
require offsets against deposit accounts of the Failed Bank. If allowed by
Seller, such offsets will be retroactive to the date such Failed Bank closed. At
such time as an offset is effected, Seller will give notice of such to Buyer and
pay Buyer the amount of the offset on a dollar-for-dollar basis and Buyer shall
credit such amount to the Loan according to the terms and conditions of the
applicable Note(s) as of the Bank Closing Date.
 

Federal Deposit Insurance Corporation 8 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     2.5. Rebates and Refunds. Buyer is not entitled to any rebates or refunds
from Seller from any pre-computed interest Loan regardless of when the Note
matures. Further, on precomputed interest Loans, Seller will not refund any
unearned discount amounts to Buyer.
 
     2.6. Interest Conveyed. Seller shall convey all of its right, title and
interest in and to each Loan. In the event a foreclosure occurs after the
Calculation Date, or occurred on or before the Calculation Date, but the
Redemption Period had not expired on or before the Calculation Date, Seller
shall convey to Buyer the Deficiency Balance, if any, together with the net
proceeds, if any, of such foreclosure sale. If Seller was the purchaser at such
foreclosure sale, Seller shall convey to Buyer the Deficiency Balance, if any,
together with a quitclaim deed to the property purchased at such foreclosure
sale. Buyer acknowledges and agrees that Buyer shall not acquire any interest in
or to any performance or completion bond filed with any governmental entity for
the purpose of ensuring that improvements constructed or to be constructed on
such property are completed in accordance with any governmental regulation(s) or
building requirement(s) applicable to the proposed or completed improvement.
 
     2.7. Retained Claims and Release. Buyer and Seller agree that the sale of
the Loans pursuant to this Agreement will exclude the transfer to Buyer of all
right, title and interest of Seller in and to any and all claims of any nature
whatsoever that might now exist or hereafter arise, whether known or unknown,
that Seller has or might have (a) against officers, directors, employees,
insiders, accountants, attorneys, other persons employed by Seller or the Failed
Bank and any of its predecessors, underwriters or any other similar persons who
have caused a loss to Seller or the Failed Bank and any of its predecessors in
connection with the initiation, origination or administration of a Loan, (b)
against any appraisers, accountants, auditors, attorneys, investment bankers or
brokers, loan brokers, deposit brokers, securities dealers or other professional
individuals or entities who performed services for the Seller or the Failed Bank
or any of its predecessors, relative to a Loan, (c) against any third parties
involved in any alleged fraud or other misconduct relating to the making or
servicing of a Loan or (d) against any appraiser or other party from whom Seller
or any servicing agent contracted for services or title insurance in connection
with the making, insuring or servicing of a Loan.
 
     2.8. Taxes. Notwithstanding that Taxes may, under applicable law, be
assessed against and payable by Seller, Buyer hereby agrees to accept
responsibility for and to pay, on its own behalf or on behalf of Seller, as the
case may be, any and all Taxes, and Seller shall have no obligation to reimburse
Buyer therefor. Payment of Taxes shall not affect the Purchase Price. Within
thirty days after the Loan Sale Closing Date, Buyer shall deliver to Seller a
Tax Certificate in accordance with Section 3.1 hereof. In the event that the Tax
Certificate shall prove to have been incorrect or for any other reason Buyer
becomes aware of Taxes due, Buyer shall promptly notify Seller and shall pay
such Taxes in accordance with the provisions of this Section 2.8. In the event
that Taxes shall be payable, Buyer shall make payment thereof to the relevant
taxing authorities when due, identifying to such authorities in appropriate
manner and in accordance with applicable law the nature of the payment and
identifying the party on whose behalf the payment is being made. In the event
that, under applicable law, Buyer shall be unable to make payment of Taxes on
behalf of Seller, then Buyer shall promptly notify Seller thereof and Seller
may, at its sole option, grant to Buyer a limited power of attorney, in such
form as Seller shall determine, solely for the purpose of making payment of such
Taxes and filing information returns with respect thereto as agent for Seller.
Buyer shall notify Seller, in accordance with the provisions of Article VIII of
this Agreement, promptly after payment of any Taxes that such payment has been
made.
 

Federal Deposit Insurance Corporation 9 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     2.9. Loans Made After the Date of the Information Package. Loans made after
the date of the Information Package may be placed, in the sole discretion of
Seller, in a Loan Pool of like Loans, and such Loans shall be purchased by Buyer
on the same terms and conditions as the other Loans in the Loan Pool(s).
 
Article III
Transfer of Loan(s), Collateral Documents and Servicing
 
     3.1. Delivery of Documents. Buyer and Seller agree to execute and deliver
to one another the following files and documents:
 
          (a) At Closing, Buyer shall deliver to Seller:
 
     1. Two originals of the Assignment and Assumption of Interests and
Obligations, in the form of Attachment "D" to this Agreement, executed by Buyer.
 
     2. A corporate resolution certified by Buyer's corporate secretary or, if
Buyer is not a corporation, other evidence satisfactory to Seller as to Buyer's
authority: (i) to purchase the Loans and assume the Obligations thereunder, and
(ii) to execute and deliver this Agreement and all related instruments required
to consummate the transactions contemplated hereby and to carry out all of its
obligations hereunder (including a certificate of incumbency of any person who
executes any document on behalf of Buyer).
 
     3. Two originals of this Agreement executed by Buyer.
 
     4. Other documents as Seller may reasonably require as evidence of Buyer's
good standing, existence or authority.
 
          (b) At Closing, Seller shall deliver to Buyer:
 
     1. A Bill of Sale transferring all of Seller's right, title and interest in
and to the Loans to Buyer, in the form of Attachment "C" to this Agreement,
executed by Seller.
 

Federal Deposit Insurance Corporation 10 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     2. Two originals of the Assignment and Assumption of Interests and
Obligations, in the form of Attachment "D" to this Agreement, executed by
Seller.
 
     3. Two originals of this Agreement executed by Seller.
 
     4. Such Transfer Documents executed by Seller as Seller elects to deliver
at Closing, including, without limitation, quitclaim deed(s) where appropriate,
transferring all of Seller’s right, title and interest in and to any Loan(s)
that are comprised of Other Real Estate.
 
          (c) Within thirty days after the Loan Sale Closing Date, Buyer shall
deliver the Tax Certificate to Seller, if applicable.
 
          (d) Within a reasonable time after the Loan Sale Closing Date, Seller
shall deliver to Buyer the Note, the Loan File(s) and Collateral Document(s)
pertaining to the Loan(s) sold.
 
          (e) After Closing, Seller, in Seller’s sole discretion, may elect to
grant a Limited Power of Attorney to selected Buyer employees. If Seller elects
to grant such a Limited Power of Attorney, Seller will provide it to Buyer
within a reasonable time after the Loan Sale Closing Date. If Buyer is granted
such a Limited Power of Attorney, Buyer, at Buyer’s expense, will prepare and
execute on behalf of Seller, within a reasonable time after the Loan Sale
Closing Date, all Transfer Documents not delivered by Seller to Buyer at
Closing. All Transfer Documents prepared by Buyer shall be in appropriate form
suitable for filing or recording (if applicable) in the relevant jurisdiction
and otherwise subject to the limitations set forth herein, and Buyer shall be
solely responsible for the preparation, contents and form of such documents.
Buyer hereby releases Seller from any loss or damage incurred by Buyer due to
the contents and form of any documents prepared by Buyer and shall indemnify and
hold Seller harmless for any action or cause of action by any person, including
Buyer, arising out of the contents or form of the Transfer Documents, including
without limitation, any claim relating to the adequacy or inadequacy of any of
such documents or instruments for the purposes thereof.
 
The form which Buyer shall use for endorsing promissory notes or preparing
allonges to promissory notes is as follows:
 

Pay to the order of     Without Recourse   FEDERAL DEPOSIT INSURANCE CORPORATION
[insert applicable capacity(ies)]   By:   Name:    Title: Attorney-in-Fact


Federal Deposit Insurance Corporation 11 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



All other documents of assignment, conveyance or transfer shall contain this
sentence: “This _____________________ [assignment or conveyance or transfer, as
the case may be] is made without recourse, representation or warranty, express
or implied, by the FDIC in its corporate capacity or as Receiver.”
 
          (f) In the event Seller elects not to provide Buyer with a Limited
Power of Attorney in accordance with Section 3.1(e), then all Transfer Documents
not delivered by Seller to Buyer at Closing shall be prepared and executed by
one of the following methods, at Seller’s option:
 
     1. Seller, at Seller’s expense, will prepare and execute all endorsements
and allonges to Notes or Assignment and Lost Instrument Affidavits (if
applicable) not delivered by Seller to Buyer at Closing and provide them to
Buyer within a reasonable time after the Loan Sale Closing Date. Buyer, at
Buyer’s expense, will prepare all other Transfer Documents not delivered by
Seller to Buyer at Closing and shall deliver such documents to Seller for
execution within a reasonable time after the Loan Sale Closing Date. All
Transfer Documents prepared by Buyer shall be subject to the terms and
conditions for Transfer Documents specified in Section 3.1(e) above. If any
Transfer Document delivered by Buyer to Seller for execution is unacceptable to
Seller for any reason whatsoever, Seller may return such document to Buyer along
with an explanation as to why the document is unacceptable to Seller. When
requesting execution of any such document, Buyer shall furnish Seller with the
Loan Pool and the Loan numbers set forth on the Schedule of Loans, and a copy of
the Note(s), a copy of the Collateral Document(s) or other document(s) to be
transferred, and copies of any previous assignments of the applicable Collateral
Document or other document; or
 
     2. Seller, at Seller’s expense, will prepare and execute all Transfer
Documents not delivered by Seller to Buyer at Closing and provide them to Buyer
within a reasonable time after the Loan Sale Closing Date. Seller shall furnish
all such documents to Buyer in appropriate form suitable for filing or recording
(if applicable) in the relevant jurisdiction and otherwise subject to the
limitations set forth herein.
 
          (g) As to Foreign Loans, Buyer, at its own expense, must retain
counsel who are licensed in the Foreign Jurisdiction(s) involved with the
Foreign Loans. Such foreign counsel must draft the documents necessary to assign
the Foreign Loans to Buyer. Documents presented to Seller to assign Foreign
Loans to Buyer must be accompanied by a letter on the foreign counsel's
letterhead, signed by the foreign counsel preparing those documents, certifying
that those documents conform to all the laws of the Foreign Jurisdiction. Each
such document and instrument shall be delivered to Seller in the English
language, provided, however, that any document required for its purposes to be
executed by Seller in a language other than the English language shall be
delivered to Seller in such language, accompanied by a translation thereof in
the English language, certified as to its accuracy by an executive officer or
general counsel of Buyer and, if such executive officer or general counsel shall
not be fluently bilingual, by the translator thereof.
 

Federal Deposit Insurance Corporation 12 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



          (h) Nothing contained herein or elsewhere in this Agreement shall
require Seller to make any agreement, representation or warranty or provide any
indemnity in any such document or instrument or otherwise, nor is Seller
obligated to obtain any consents or approval to the sale or transfer of the
Loans or the related servicing rights, if any, or the assumption by the Buyer of
the Obligations.
 
          (i) Seller agrees to execute any additional documents required by
applicable law or necessary to effectively transfer and assign any and all Loans
to Buyer. Seller shall have no obligation to provide, review or execute any such
additional documents unless the same shall have been requested of Seller within
365 calendar days of the Loan Sale Closing Date.
 
     3.2. Recordation of Documents. Buyer shall be responsible for, and agrees
to promptly deliver, at its sole cost and expense, all appropriate documents and
instruments with respect to each Loan for recordation or filing in the
appropriate land, chattel, Uniform Commercial Code, and other records of the
appropriate county, state and/or other jurisdiction(s) or Foreign Jurisdiction
to effect the transfer of the Loans and the Collateral Documents and all rights
in Collateral, and to render legal, valid and enforceable the obligations of the
Borrower(s) to the Buyer and the assumption by the Buyer of any Obligations
related to a Loan arising under and in accordance with the relevant Note and
Collateral Documents. Seller shall, if such is affirmatively required under the
applicable laws of a relevant Foreign Jurisdiction, take such actions as are
necessary in such Foreign Jurisdiction to effect the purposes of this Article
III. In accordance with Section 2.8 hereof, Buyer shall be responsible for and
shall pay any and all Taxes, fees, costs and expenses incurred in connection
therewith, including without limitation notarization fees and stamp, transfer
and similar Taxes or fees.
 
     3.3. Transfer of Servicing. The Loans are hereby sold and conveyed to Buyer
subject to servicing agreements, if any, which Buyer will assume. From and after
the Bank Closing Date, all rights, obligations, liabilities and responsibilities
with respect to the servicing of the Loans shall pass to Buyer, and Seller shall
be discharged from all liability therefor, including any liability arising from
any limited interim servicing provided by Seller pursuant to this Section 3.3.
 
     To provide for the orderly transfer of the servicing to Buyer, Seller will
provide, at Seller’s expense, limited interim servicing of the Loans on Buyer’s
behalf from the Bank Closing Date through the Deconversion Date, as follows: (i)
receive payments and post them to the system of record, (ii) maintain records
reflecting payments received, (iii) provide Buyer on request a schedule of
payments processed, and (iv) provide payoff information to Buyer regarding
particular Loans as applicable. Seller may engage agents of Seller’s own
choosing to perform such limited interim servicing. Seller’s performance of this
limited interim servicing shall cease on the Deconversion Date.
 

Federal Deposit Insurance Corporation 13 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



Article IV
Representation and Warranties of Buyer
 
     Buyer hereby represents and warrants to Seller as of the date of this
Agreement and as of the Loan Sale Closing Date:
 
     4.1. Buyer's Authorization. Buyer and the undersigned duly authorized
representative of Buyer, acting individually, represent that Buyer is authorized
to enter into this Agreement and that all laws, rules, regulations, charter
provisions and bylaws to which Buyer may be subject have been duly complied
with, and that such representative is authorized to act upon behalf of and bind
Buyer to the terms of this Agreement.
 
     4.2. Compliance with Law. Neither Buyer nor any of its subsidiaries is in
violation of any statute, regulation, order, decision, judgment or decree of, or
any restriction imposed by, the United States of America, any State,
municipality or other political subdivision or any agency of any of the
foregoing, or any court or other tribunal having jurisdiction over Buyer or any
of its subsidiaries or any assets of any such person, or any foreign government
or agency thereof having such jurisdiction, with respect to the conduct of the
business of Buyer or of its subsidiaries, or the ownership of the properties of
Buyer or any of its subsidiaries, which, either individually or in the aggregate
with all other such violations, would materially and adversely affect the
business, operations or condition (financial or otherwise) of Buyer or the
ability of Buyer to perform, satisfy or observe any obligation or condition
under this Agreement. Neither the execution and delivery nor the performance by
Buyer of this Agreement will result in any violation by Buyer of, or be in
conflict with, any provision of any applicable law or regulation, or any order,
writ or decree of any court or governmental authority.
 
     4.3. Execution and Enforceability. This Agreement has been duly executed
and delivered by Buyer and when duly authorized, executed and delivered by
Seller, this Agreement will constitute a legal, valid and binding obligation of
Buyer, enforceable in accordance with its terms.
 
     4.4. Representations Remain True. Buyer represents and warrants that all
information and documents provided to Seller or its agents by or on behalf of
Buyer in connection with this Agreement and the transactions contemplated
hereby, including, but not limited to, the Purchaser Eligibility Certification
and the Confidentiality Agreement, are true and correct in all material respects
and do not fail to state any fact necessary to make the information contained
therein not misleading.
 
Article V
Covenants, Duties and Obligations of Buyer
 
     5.1. Servicing of Loans. From and after the Deconversion Date, Buyer shall
comply with all state and federal laws and the laws of any Foreign Jurisdiction
applicable with respect to the ownership and/or servicing of the Loans,
including, without limitation, the Fair Debt Collection Practices Act (15 U.S.C.
§ 1692 et seq., as amended) and similar state requirements, rules and
regulations, and shall abide by and be subject to all of the terms and
conditions of the Collateral Documents and other instruments and documents
governing or relating to the Loans and/or the servicing rights and other rights
thereunder.
 

Federal Deposit Insurance Corporation 14 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     5.2. Disbursements of Principal. Buyer accepts and assumes and expressly
agrees to perform in accordance with the terms, all Obligations under the Note
or the Collateral Documents, including without limitation, all Obligations for
Disbursements of Principal, and Buyer hereby expressly agrees to indemnify,
defend and hold harmless the Failed Bank, Seller and Seller's agents and
employees from and against any claims, demands and causes of action arising out
of claims of breach or default by Buyer of such Obligations.
 
     5.3. Collection Agency/Contingency Fee Agreements. Buyer takes the Loan(s)
subject to any agreements with collection agencies currently in force or
contingency fee agreements with attorneys and agrees to fulfill all Obligations
of Seller thereunder. Buyer hereby indemnifies and agrees to hold Seller
harmless from and against any and all claims, demands, losses, damages,
penalties, forfeitures or judgments made or rendered against Seller or any legal
fees or other costs, fees or expenses incurred by Seller arising out of or based
upon such agreements with collection agencies or contingency fee agreements with
attorneys. Buyer agrees to notify Seller within ten (10) Business Days of notice
or knowledge of any such claim or demand.
 
     5.4. Insured or Guaranteed Loans. If any Loans being transferred pursuant
to this Agreement are insured or guaranteed by any department or agency of any
governmental unit, federal, state or local and such insurance or guaranty is not
being specifically terminated by Seller, Buyer represents that Buyer has been
approved by such agency and is an approved lender or mortgagee, as appropriate,
if such approval is required or, if Buyer has not been approved, Buyer
recognizes that any such insurance or guarantees may be terminated. Buyer
further assumes full responsibility for determining whether or not such
insurance or guarantees are in full force and effect on the date of this
Agreement and with respect to those Loans whose insurance or guaranty is in full
force and effect on the date of this Agreement, Buyer assumes full
responsibility for doing all things necessary to insure such insurance or
guarantees remain in full force and effect. Buyer agrees to assume all of
Seller's Obligations under the contract(s) of insurance or guaranty, agrees to
indemnify and hold Seller harmless from and against any claims of breach thereof
after the Closing and agrees to cooperate with Seller where necessary to
complete forms required by the insuring or guaranteeing department or agency to
effect or complete the transfer to Buyer.
 
     5.5. Buyer's Due Diligence. Buyer represents that it has made an
independent evaluation of the Loan and Loan Files and/or any electronic data
made available to it pertaining to the Loans being purchased hereunder. Buyer
also represents that it has conducted such other investigations as it deems
appropriate and as are consistent with the terms of the Confidentiality
Agreement executed or assented to by Buyer in connection with this transaction,
including, without limitation, searches of Uniform Commercial Code, title,
court, bankruptcy and other public records. Buyer agrees and represents that it
is entering into this Agreement solely on the basis of its own investigations
and its judgment as to the nature, validity, enforceability, collectibility and
value of the Loans and all other facts material to their purchase, including,
but not limited to the legal matters and risks relating to the collection and
enforcement, and the performance of Obligations in any Foreign Jurisdiction.
Buyer further acknowledges that no employee or representative of Seller has been
authorized to make any statements or representations other than those
specifically contained in this Agreement.
 

Federal Deposit Insurance Corporation 15 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     5.6 Reporting to or for the Applicable Taxing Authorities. The Seller shall
be responsible for submitting all Internal Revenue Service information returns
related to the Loans sold hereunder for all applicable periods prior to the
Deconversion Date. The Buyer shall be responsible for submitting all Internal
Revenue Service information returns related to the Loans sold hereunder for all
applicable periods commencing with the Deconversion Date. Information returns
include 1098 and 1099 reporting. Buyer shall be responsible for submitting all
information returns required under applicable laws of any Foreign Jurisdiction,
to the extent such are required to be filed by Buyer or Seller under such laws,
relating to the loans sold hereunder, for the calendar or tax year in which the
Closing occurs and thereafter.
 
     5.7. Loans in Litigation. With respect to any Loan sold pursuant to this
Agreement, which is the subject of any type of pending litigation, Buyer shall
notify Seller's Regional Counsel, 1601 Bryan St., Dallas, Texas 75201, within
fifteen (15) Business Days of the Loan Sale Closing Date of the name of the
attorney selected by Buyer to represent Buyer's interests in the litigation.
Buyer shall, within fifteen (15) Business Days of the Loan Sale Closing Date,
notify the clerk of the court or other appropriate official and all counsel of
record that ownership of the Loan was transferred from Seller to Buyer. Buyer
shall have its attorney file appropriate pleadings and other documents and
instruments with the court or other appropriate body within twenty (20) Business
Days of the Loan Sale Closing Date, substituting Buyer's attorney for Seller's
attorney and also removing Seller as a party to the litigation and substituting
Buyer as the real party-in-interest. Except as provided in the next succeeding
sentence, should Buyer fail to comply with the provisions of this section within
twenty (20) Business Days after the Loan Sale Closing Date, Seller may, at its
option, dismiss with or without prejudice or withdraw from, any such pending
litigation.
 
In the event that Buyer shall be unable, as a matter of applicable law, to cause
Seller to be replaced by Buyer as party-in-interest in any such litigation,
Buyer shall provide to Seller's Regional Counsel at the address specified above
within twenty (20) Business Days of the Loan Sale Closing Date a legal opinion
of Buyer's legal counsel, qualified in the relevant jurisdiction, to such effect
and stating the reasons for such failure. In such event, (i) Buyer shall cause
its attorney to conduct such litigation at Buyer's sole cost and expense; (ii)
Buyer shall cause the removal of Seller and substitution of Buyer as
party-in-interest in such litigation at the earliest time possible under
applicable law; (iii) Buyer shall use its best efforts to cause such litigation
to be resolved by judgment or settlement in as reasonably efficient a manner as
practical; (iv) Seller shall cooperate with Buyer and Buyer's attorney as
reasonably required in Seller's sole judgment to bring such litigation or any
settlement relating thereto to a reasonable and prompt conclusion; (v) no
settlement shall be agreed upon by Buyer or its agents or counsel without the
express prior written consent of Seller, unless such settlement includes an
irrevocable and complete waiver and release of any and all potential claims
against Seller in relation to such litigation or the subject Loans or
Obligations by any person, including without limitation Buyer and any Borrower,
and any and all losses, liabilities, claims, causes of action, damages, demands,
taxes, fees, costs and expenses relating thereto are expressly agreed, duly,
validly and enforceably, to be paid by Buyer without recourse of any kind to
Seller; and (vi) Buyer shall pay all costs and expenses of Seller and Seller's
counsel, if any, engaged in connection with such litigation as provided for in
the next succeeding sentence.
 

Federal Deposit Insurance Corporation 16 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



Buyer agrees to reimburse Seller, upon demand, for Seller's legal expenses in
such litigation. Buyer shall pay all of the costs and expenses incurred by it in
connection with the actions provided for in this Section 5.7, including, without
limitation, all legal fees and expenses and court costs, and agrees to pay or
reimburse Seller, upon demand, for Seller's legal expenses in connection with
such litigation incurred on or after the Loan Sale Closing Date, including the
dismissal thereof or withdrawal therefrom.
 
     5.8. Loans in Bankruptcy. In accordance with Bankruptcy Rule 3001(e), Buyer
agrees to take all actions necessary to file within thirty (30) Business Days of
the Loan Sale Closing Date, (i) proofs of claims in pending bankruptcy cases
involving any Loans purchased for which Seller has not already filed a proof of
claim, and (ii) all documents required by Rule 3001(e)(2) of the Federal Rules
of Bankruptcy Procedure and to take all such similar actions as may be required
in any relevant jurisdiction in any pending bankruptcy or insolvency case or
proceeding in such jurisdiction involving any Loans purchased in order to
evidence and assert Buyer's rights. Buyer shall prepare and provide to Seller
within thirty (30) Business Days of the Loan Sale Closing Date, an Affidavit and
Assignment of Claim or any similar forms as may be required in any relevant
Foreign Jurisdiction and shall be acceptable to Seller, for each Loan purchased
pursuant to this Agreement where a Borrower under such Loan is in bankruptcy at
Closing. Buyer releases Seller from any claim, demand, suit or cause of action
Buyer may have as a result of any action or inaction on the part of the Failed
Bank or the Seller with respect to such Loan and Buyer further agrees to
reimburse Seller for any cost or expense incurred by Seller as a result of
Buyer's failure to file an Affidavit and Assignment of Claim or similar forms as
required herein.
 
     5.9. Loan Related Insurance. As of the Bank Closing Date, Buyer is
responsible for having itself substituted as loss payee on all Loan related
insurance in which the Failed Bank or Seller is currently listed as a loss
payee. Any loss after the Bank Closing Date to a Borrower, a participant in a
Participated Loan, or to Buyer or to the value or collectibility of any Loan due
to Seller's cancellation of any insurance is the sole responsibility of Buyer.
 
     5.10. Loans with Escrow Accounts. Buyer agrees to assume, undertake and
discharge any and all Obligations of the holder of the Loans with respect to any
escrow, maintenance of escrow and payments from escrow of monies paid by or on
account of the Borrower. Seller shall transfer to Buyer that sum of monies held
by Seller as of the Deconversion Date, which represents undisbursed escrow
payments.
 

Federal Deposit Insurance Corporation 17 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     5.11. Loans in which Seller was the Lead Lender in a Participated Loan.
Buyer hereby agrees to assume the role of lead lender for any Loan in which a
portion of the Loan was participated to one or more other entities and in which
Seller was the lead lender as of the Loan Sale Closing Date. Buyer hereby agrees
to accept any such Participated Loan subject to all participants' right, title
and interest in such Participated Loan.
 
     5.12. Contracts for Deed. Buyer agrees to comply with all Obligations set
forth in any Contract for Deed contained in any Loan Pool subject to this
Agreement. Pursuant to the provisions of Section 3.1 hereof, Seller may require
Buyer to prepare and furnish Special Warranty Deed(s) for Seller's approval and
execution, conveying the real property subject to any such contract to Buyer.
 
     5.13. Leases. Buyer agrees to comply with all Obligations set forth in any
lease related to any Loan Pool subject to this Agreement. Pursuant to the
provisions of Section 3.1 hereof, Seller may require Buyer to prepare and
furnish applicable Transfer Documents for Seller’s approval and execution.
 
     5.14. Files and Records. Buyer agrees to abide by all applicable state,
federal and Foreign Jurisdiction laws, rules and regulations regarding the
handling and maintenance of all documents and records relating to the Loans
purchased hereunder including, but not limited to, the length of time such
documents and records are to be retained. Buyer further agrees to:
 
          (a) Allow Seller the continuing right to use, inspect and make
extracts from or copies of any such documents or records upon Seller's
reasonable notice to Buyer.
 
          (b) Allow Seller the possession, custody and use of original documents
for any lawful purpose and upon reasonable terms and conditions.
 
          (c) Give reasonable notice to Seller of Buyer's intention to destroy
or dispose of any documents or files and to allow Seller, at its own expense, to
recover the same from Buyer.
 
     5.15. Reimbursement for Use of Seller's Employees. In the event of
litigation with respect to the Loans purchased by Buyer in which Seller or its
employees are requested or required by subpoena, court order or otherwise, to
perform any acts including, but not limited to, testifying in litigation,
preparing responses to subpoenas or other legal process or pleadings, and/or
performing any review of public or private records such as tracing funds,
whether said litigation is commenced by Buyer or any other party, Seller shall
be reimbursed by Buyer for the time expended by each of Seller's employees
involved in the performance of said acts at the rate of the greater of $75.00
per hour per employee or the then prevailing hourly rate per employee charged by
Seller or the FDIC to perform such services, plus all associated travel, lodging
and per diem costs. Seller shall, in its sole and absolute discretion, determine
and assign the personnel necessary to perform said acts. Buyer also agrees to
reimburse Seller for copies made in the course of performing said acts at the
rate of 25 cents ($.25) per copy. Nothing in this section shall require Seller
to provide Buyer with any information or service in this regard.
 

Federal Deposit Insurance Corporation 18 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     5.16. Notice to Borrowers. Buyer or, at Seller's option, Seller shall
promptly after the Loan Sale Closing Date, but in no event later than thirty
(30) calendar days after the Loan Sale Closing Date, at its own cost and
expense, give notice of this transfer to all Borrowers or Loan servicers, in the
case of Borrowers located in the United States, by first class U.S. mail at
their current or last known address of record or, in the case of Borrowers
located in a Foreign Jurisdiction, in such manner as may be required under the
laws of such jurisdiction in order to effectively give notice to such Borrowers
of the transfer of the Loans. In the event there is no known address for a
Borrower, no personal notice to that Borrower shall be necessary. Upon
subsequently locating such Borrower, Buyer shall send such notice to such
Borrower. Buyer shall be liable to Seller for any and all costs and expenses
incurred by Seller as a result of Buyer's failure to comply with the provisions
of this section. Such costs and expenses shall include, but not be limited to,
salaries of Seller's personnel and other administrative expenses, the time
expended by each of Seller's employees involved in the performance of said acts
at the rate of the greater of $75.00 per hour per employee or the then
prevailing hourly rate per employee charged by Seller or the FDIC to perform
such services, plus all associated travel, lodging and per diem costs. Seller
shall, in its sole and absolute discretion, determine and assign the personnel
necessary to perform said acts. Buyer also agrees to reimburse Seller for copies
made in the course of performing said acts at the rate of 25 cents ($.25) per
copy. Nothing in this section shall require Seller to provide Buyer with any
information or service in this regard.
 
     5.17. Notice of Claim. Buyer shall immediately notify Seller of any claim,
threatened claim or litigation against Seller or the Failed Bank arising out of
any Loan contained in a Loan Pool or Loan Pool Combination purchased by Buyer
that may come to its attention.
 
     5.18. Reserved.
 
     5.19. Prior Servicer Information. Buyer acknowledges and agrees that Seller
might not have access to information from prior servicers of a Loan and that
Seller has not requested any information not in the possession of Seller or its
servicing contractor from any prior servicer of a Loan. Buyer acknowledges and
agrees that Seller will not be required under the terms of this Agreement to
request any information from any prior servicer.
 
     5.20. Release of Seller. (a) Buyer hereby releases and forever discharges
Seller, the Failed Bank and the FDIC, all of their officers, directors,
employees, agents, attorneys, contractors and representatives, and their
successors, assigns and affiliates, from any and all claims (including any
counterclaim or defensive claim), demands, causes of action, judgments or legal
proceedings and remedies of whatever kind or nature that Buyer now has or might
have in the future, whether now known or unknown, which are related in any
manner whatsoever to the Loans and this Agreement.
 

Federal Deposit Insurance Corporation 19 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



          (b) Buyer agrees that it will not renew, extend, renegotiate,
compromise, settle or release any Note or Loan or any right of Buyer founded
upon or growing out of this Agreement, except upon payment in full thereof,
unless all Borrowers on said Note or Loan shall first release and discharge the
Failed Bank(s) and Seller and its agents and assigns (the "Released Parties")
from all claims, demands and causes of action which any such Borrower may have
against any such Released Party arising from or growing out of any act or
omission occurring prior to the date of such release. If Buyer fails to obtain
such release, Buyer agrees to protect, save and hold Seller harmless from any
expense or damage Seller suffers that might have been prevented had Buyer
obtained the release.
 
     5.21. Indemnification. Buyer agrees to pay, or reimburse to Seller, and to
protect, indemnify, save and hold harmless Seller, Seller's agents and financial
services advisor engaged in connection with the Loan Sale from and against any
and all losses, liabilities, claims, causes of action, damages, demands, taxes,
fees, costs and expenses of whatever kind, arising out of, incurred in
connection with or otherwise relating to Buyer's actions or inactions in
performing, or failure to perform, the obligations of Buyer set forth in this
Agreement. Buyer further agrees to pay when due or promptly reimburse Seller for
any fees, taxes, costs and expenses incurred by Seller in connection with the
performance or nonperformance by Buyer of all of the obligations of Buyer
specified herein.
 
     5.22. Borrower as Buyer. In the event that Buyer is the Borrower or a
Related Party with respect to any Loan in the Loan Pool, then Buyer, on its own
behalf and on behalf of any Related Party, agrees that it shall, and hereby
does, release and discharge and agrees to indemnify, defend and hold harmless
the Failed Bank(s), Seller and Seller's agents and employees from and against
all claims, demands and causes of action arising out of any act or omission
related to said Loan. At Buyer's request, and upon preparation of appropriate
documentation by Buyer in conformance with Section 3.1, Seller will release and
discharge a Loan for which Buyer is the Borrower in lieu of assigning the same
to Buyer. In any event, Seller will issue a 1099 to report any discharge of
indebtedness in connection with the sale or release of the Loan to the Borrower
or a Related Party in accordance with IRS regulations and FDIC policy.
Notwithstanding the foregoing, any failure by the FDIC to issue a 1099 does not
relieve the Buyer of its responsibility to report the discharge of indebtedness
in accordance with applicable federal tax law.
 
Article VI
Loans Sold “As Is” and Without Recourse
 
     6.1. Loans Sold “As Is.” THE LOANS ARE SOLD "AS IS" AND "WITH ALL FAULTS,"
WITHOUT ANY REPRESENTATION, WARRANTY OR RECOURSE WHATSOEVER AS TO EITHER
COLLECTIBILITY, CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY
OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED. SELLER SPECIFICALLY DISCLAIMS ANY
WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS
OR IMPLIED, CONCERNING THE LOANS, THE STRATIFICATION OR PACKAGING OF THE LOANS,
THE COLLATERAL OR THE COLLATERAL DOCUMENTS.
 

Federal Deposit Insurance Corporation 20 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     6.2. No Warranties or Representations with Respect to Escrow Accounts.
Seller makes no warranties or representation of any kind or nature as to the
sufficiency of funds held in any escrow account to discharge any obligations
related in any manner to an escrow obligation, as to the accuracy of the amount
of any monies held in any escrow account or as to the propriety of any previous
disbursements or payments from any escrow account.
 
     6.3. No Warranties or Representations as to Amounts of Unfunded Principal.
Seller further makes no warranties or representation of any kind or nature as to
the amount of any additional or future Disbursements of Principal Buyer is
obligated to make.
 
     6.4. Disclaimer Regarding Calculation or Adjustment of Interest on any
Loan. Seller makes no warranties or representation of any kind as to the
accuracy of any calculation or adjustment of interest on any Loan, including,
without limitation, any adjustable rate mortgage Loan, whether such calculation
or adjustment is made by the Failed Bank, Seller, any agent or contractor of
Seller, or any predecessor-in-interest of Seller or any other party.
 
     6.5. No Warranties or Representations With Regard to Due Diligence Data.
Seller makes no warranties or representation of any kind as to the completeness
or accuracy of any information provided by Seller with respect to any Loan.
Buyer's exclusive remedies with respect to any inaccurate or incomplete
information provided by Seller are an adjustment to the Purchase Price in
accordance with Section 2.4 hereof and such exclusive remedies are available
only if all other conditions therefor expressed in this Agreement have been met.
 
     6.6. Buyer’s Waiver of Cause of Action. Buyer hereby waives any right or
cause of action it might now or in the future have against the Failed Bank(s) or
Seller as a result of its purchase of the Loan Pool(s) subject to this
Agreement; provided, however, that this waiver does not include any action taken
as a result of Seller's failure to perform under the terms of this Agreement.
 
     6.7. Intervening or Missing Assignments. Buyer acknowledges and agrees that
Seller shall have no obligation to secure or obtain any missing intervening
assignment or any assignment to Seller that is not contained in the Loan File or
among the Collateral Documents. Buyer shall have the sole responsibility and
expense of securing any intervening assignment or any assignment to Seller that
may be missing from the Collateral Documents from the appropriate source.
 
     6.8 No Warranties or Representations as to Documents. Seller makes no
warranties or representations of any kind or nature as to the effectiveness or
enforceability in any Foreign Jurisdiction of this Agreement, the Bill of Sale,
the Assignment and Assumption of Interests and Obligations or any other document
or instrument prepared in connection herewith, whether or not prepared and
executed in the forms provided herewith, all of such forms being provided for
reference only.
 

Federal Deposit Insurance Corporation 21 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



Article VII
Reserved
 
Article VIII
Notices
 
     8.1. Notices. All notices or deliveries required or permitted hereunder
shall be in writing and shall be deemed given when personally delivered to the
individual hereinafter designated or when actually received by means of e-mail,
facsimile, overnight mail or certified mail, return receipt requested, at the
following address or such other address as either party may hereafter designate
by notice to the other party, making specific reference to this Article VIII of
this Agreement. Any notice sent by facsimile must be confirmed by submission of
an original or hard copy on the next Business Day following such notification.
 
     8.2. Reserved.
 
     8.3. All Notices. Notice required by any provision(s) of this Agreement
shall be delivered to:
 

BUYER:       Enterprise Bank & Trust 150 North Meramec, Suite 300 St. Louis,
Missouri Attention: Frank H. Sanfilippo Telephone Number: (314) 512-7214
Facsimile Number: (314) 812-1576 E-mail Address: FSanfilippo@enterprisebank.com
  SELLER: Federal Deposit Insurance Corporation Franchise and Asset Marketing
Branch 1601 Bryan Street Dallas, Texas 75201   Federal Deposit Insurance
Corporation Regional Counsel, Litigation Branch 1601 Bryan Street Dallas, Texas
75201


Federal Deposit Insurance Corporation 22 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



Article IX
Condition Precedent
 
     9.1 Failure to Close. The obligations of the parties to this Agreement are
subject to Seller and the Corporation having received at or before the Bank
Closing Date evidence reasonably satisfactory to each of any necessary approval,
waiver, or other action by any governmental authority, the board of directors of
the Buyer, or other third party, with respect to this Agreement and the
transactions contemplated hereby, of the closing of the Failed Bank and the
appointment of Seller, the chartering of the Buyer, and any agreements,
documents, matters or proceedings contemplated hereby or thereby.
 
Article X
Miscellaneous Provisions
 
     10.1. Severability. Each part of this Agreement is intended to be
severable. If any term, covenant, condition or provision hereof is unlawful,
invalid or unenforceable for any reason whatsoever, such illegality, invalidity
or unenforceability shall not affect the legality, validity or enforceability of
the remaining parts of this Agreement and all such remaining parts hereof shall
be valid and enforceable and have full force and effect as if the invalid or
unenforceable part had not been included.
 
     10.2. Construction. Unless the context otherwise requires, singular nouns
and pronouns when used herein, shall be deemed to include the plural and vice
versa and impersonal pronouns shall be deemed to include the personal pronoun of
the appropriate gender.
 
     10.3. Survival. Each and every covenant made by Buyer or Seller in this
Agreement shall survive the Closing and shall not merge into the closing
documents, but instead shall be independently enforceable.
 
     10.4. Governing Law. Federal law of the United States shall control this
Agreement. To the extent that federal law does not supply a rule of decision,
this Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York. Nothing in this Agreement will require
any unlawful action or inaction by either party.
 
     10.5. Cost, Fees and Expenses. Except as otherwise provided herein, each
party hereto agrees to pay all costs, fees and expenses which it has incurred in
connection with or incidental to the matters contained in this Agreement,
including without limitation any fees and disbursements to its accountants and
counsel; provided that Buyer shall pay all fees, costs and expenses (other than
attorneys' fees incurred by Seller) incurred in connection with the transfer to
it of any Loan hereunder.
 
     10.6. Nonwaiver, Amendment and Assignment. No provision of this Agreement
may be amended or waived except in writing executed by all of the parties to
this Agreement. This Agreement and the terms, covenants, conditions, provisions,
obligations, undertakings, rights and benefits hereof, including the Attachments
to this Agreement, shall be binding upon, and shall inure to the benefit of the
undersigned parties and their respective heirs, executors, administrators,
representatives, successors and assigns. Notwithstanding the foregoing, this
Agreement may not be transferred or assigned without the express prior written
consent of Seller (and any attempted assignment without such consent shall be
void).
 

Federal Deposit Insurance Corporation 23 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



     10.7. Drafting Presumption. This Agreement will be construed fairly as to
each party regardless of which party drafted it.
 
     10.8. Controlling Agreement. Seller and Buyer hereby acknowledge and agree
that this Agreement shall in all instances be the controlling document with
respect to the terms of the sale and transfer of the Loans, Collateral Documents
and Collateral, and the assignment and assumption of all obligations thereunder,
except in the event of a conflict with the Shared-Loss Agreements, in which
case, the terms of the Shared Loss Agreements shall control. In the event of a
conflict between the terms of this Agreement and the terms of any other document
or instrument (other than the Shared-Loss Agreements) executed in connection
herewith and with the transactions contemplated hereby, including, without
limitation, any translation into a foreign language of this Agreement, any
Collateral Document, or any other document or instrument executed in connection
herewith which is prepared for notarization, filing or any other purpose, the
terms of this Agreement shall control. Furthermore, with the exception of the
Shared Loss Agreements, the terms of this Agreement shall in no way be or be
deemed to be amended, modified or otherwise affected in any manner by the terms
of such other document or instrument.
 
     10.9. Venue. Buyer and Seller each hereby irrevocably and unconditionally
agree that any legal action arising under or in connection with the sale, this
Agreement or the transactions contemplated hereby are to be instituted in the
United States District Court in and for the District of Columbia.
 
     10.10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
 
     10.11. Waiver of Jury Trial. Buyer and Seller each hereby irrevocably and
unconditionally waive any right to have a jury participate in resolving any
dispute, whether sounding in contract, tort or otherwise, arising out of or
relating to or in connection with the sale of the Loans, this Agreement or any
transaction contemplated hereby.
 
 
 
[Signature page follows]
 

Federal Deposit Insurance Corporation 24 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------



          THIS LOAN SALE AGREEMENT is executed as of the day and year first set
forth above.
 

BUYER:       SELLER   ENTERPRISE BANK & TRUST, FEDERAL DEPOSIT INSURANCE a
Missouri trust company with banking CORPORATION, as Receiver of powers HOME
NATIONAL BANK, Blackwell, OK   By: /s/ John G. Barry By: /s/ Daniel M. Bell  
Name:     Name:       Title: EVP Title: Attorney-in-Fact



Federal Deposit Insurance Corporation 25 Loan Pool Number(s):            Loan
Sale Agreement Pool “A” Version 1.5 (FM) 09.27.04  


--------------------------------------------------------------------------------